09-3187-ag
    Lin v. Holder
                                                                                       BIA
                                                                          Gordon-Uruakpa, IJ
                                                                              A099 667 845
                         UNITED STATES COURT OF APPEALS
                             FOR THE SECOND CIRCUIT
                                SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER FILED
ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF APPELLATE
PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER IN A DOCUMENT
FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN ELECTRONIC
DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY ORDER MUST SERVE A
COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

         At a stated term of the United States Court of Appeals
    for the Second Circuit, held at the Daniel Patrick Moynihan
    United States Courthouse, 500 Pearl Street, in the City of
    New York, on the 29 th day of June, two thousand ten.

    PRESENT:
             PETER W. HALL,
             GERARD E. LYNCH,
             DENNY CHIN,
                 Circuit Judges.
    _______________________________________

    RUI XIN LIN,
             Petitioner,

                    v.                                       09-3187-ag
                                                             NAC
    ERIC H. HOLDER, Jr., U.S. ATTORNEY
    GENERAL,
             Respondent.
    _______________________________________

    FOR PETITIONER:                 Richard Tarzia, Belle Mead, New
                                    Jersey.

    FOR RESPONDENT:                 Tony West, Assistant Attorney
                                    General, Michelle G. Latour,
                                    Assistant Director, Nairi M.
                                    Simonian, Trial Attorney, Office of
                                    Immigration Litigation, Civil
                                    Division, United States Department
                                    of Justice, Washington, D.C.
     UPON DUE CONSIDERATION of this petition for review of a
decision of the Board of Immigration Appeals (“BIA”), it is
hereby ORDERED, ADJUDGED, AND DECREED, that the petition for
review is DENIED.

     Petitioner Rui Xin Lin, a native and citizen of the
People’s Republic of China, seeks review of a June 29, 2009,
order of the BIA affirming the November 7, 2007, decision of
Immigration Judge (“IJ”) Vivienne E. Gordon-Uruakpa, denying
his application for asylum, withholding of removal, and
relief under the Convention Against Torture (“CAT”). In re
Rui Xin Lin, No. A099 667 845 (B.I.A. June 29, 2009), aff’g
No. A099 667 845 (Immig. Ct. N.Y. City Nov. 7, 2007). We
assume the parties’ familiarity with the underlying facts
and procedural history of the case.

     Under the circumstances of this case, we review the
IJ’s decision as modified by the BIA decision. See Xue Hong
Yang v. U.S. Dep’t of Justice, 426 F.3d 520, 522 (2d Cir.
2005). The applicable standards of review are well-
established. See 8 U.S.C. § 1252(b)(4)(B); Yanqin Weng v.
Holder, 562 F.3d 510, 513 (2d Cir. 2009).

     The agency properly held that Lin was not eligible, as
a matter of law, for the relief he sought based on his
wife’s forced sterilization. See Shi Liang Lin v. U.S.
Dep’t of Justice, 494 F.3d 296 (2d Cir. 2007); see also Gui
Yin Liu v. INS, 508 F.3d 716, 723 (2d Cir. 2007).

     The BIA also reasonably concluded that Lin failed to
demonstrate past persecution or a well-founded fear of
future persecution on account of any “other resistance” to
China’s family planning policy. See 8 U.S.C. § 1101(a)(42).
As the BIA observed, Lin was already in the United States
when his wife was allegedly sterilized. Furthermore, to the
extent Lin claims that he suffered past persecution because
he is “not being allowed to enjoy the basic human right of
procreating with his wife,” that claim fails under our
decision in Shi Liang Lin. 494 F.3d at 309 (recognizing
“that an individual whose spouse undergoes, or is threatened
with, a forced abortion or involuntary sterilization may
suffer a profound emotional loss as a partner and a
potential parent,” but does not suffer persecution on


                             2
account of a protected ground solely on account of such
forced abortion or involuntary sterilization).
     We also find no error in the BIA’s conclusion that Lin
failed to demonstrate that he suffered a substantial
economic disadvantage because a 7,600 RMB fine was levied
against him after he had arrived in this country. See Guan
Shan Liao v. U.S. Dep’t of Justice, 293 F.3d 61, 69-70 (2d
Cir. 2002); see also Matter of T-Z-, 24 I. & N. Dec. 163,
171-175 (BIA 2007). Contrary to Lin’s argument that the BIA
improperly engaged in de novo review of his economic
persecution claim, the BIA was entitled to find that, as a
matter of law, he did not meet his burden to demonstrate
persecution. Jian Hui Shao v. Mukasey, 546 F.3d 138, 162
(2d Cir. 2008); 8 C.F.R. § 1003.1(d)(3).

     Because Lin failed to demonstrate that he suffered past
persecution, he was not entitled to a presumption of a well-
founded fear of future persecution. See 8 C.F.R.
§ 1208.13(b). The BIA did not err in finding that Lin
failed to prove a reasonable possibility of future
persecution in the absence of any record evidence to support
such a claim. See Jian Xing Huang v. INS, 421 F.3d 125, 129
(2d Cir. 2005).

     Because Lin was unable to meet his burden of proof for
asylum, his withholding of removal claim necessarily fails.
See Paul v. Gonzales, 444 F.3d 148, 156 (2d Cir. 2006). Lin
has abandoned any challenge to the IJ’s denial of his CAT
claim.

     For the foregoing reasons, the petition for review is
DENIED. As we have completed our review, any stay of
removal that the Court previously granted in this petition
is VACATED, and any pending motion for a stay of removal in
this petition is DISMISSED as moot. Any pending request for
oral argument in this petition is DENIED in accordance with
Federal Rule of Appellate Procedure 34(a)(2), and Second
Circuit Local Rule 34.1(b).

                           FOR THE COURT:
                           Catherine O’Hagan Wolfe, Clerk




                             3